Exhibit 10.16

LOGO [g36775ex10_16.jpg]

ADDENDUM – EXPATRIATE AGREEMENT TO UNITED KINGDOM

Original Agreement Dated February 16, 2005

Amended on March 24, 2005

 

To:    Thomas R. Hammond From:    Patricia H. Summers Re:    Temporary
Assignment to United Kingdom Date:    April 23, 2008

This addendum extends your assignment agreement to April 23, 2010.

 

/s/ Patricia H. Summers                                 
                        4-23-08

  Patricia H. Summers                                   
                               Date   Senior Vice President –
Global Human Resources  

I acknowledge receipt, understanding and acceptance of this addendum.

 

/s/ Thomas R. Hammond                                                   4-28-08

Thomas R. Hammond                                                           Date